Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021, 04/12/2021, 01/01/2021, 08/27/2020 and 05/14/2020  has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/743,777 (claims filed on 01/31/2022 with the cancelled claims 3, 9 and 16) in view of O’Sullivan et al. (US 2017/0190051 . Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7 and 14 of 16/743,777 contains a similar independent claim than claim 1, 7 and 14 of the instant application as shown below in the table, in addition to that Application No: 16/826,098 is narrower than the scope of 16/743,777 so that the independent claims of 16/743,777 in view of O’Sullivan cover the claims in 16/826,098, and  all the dependent claims of the claim sets are identical .
Claim 1 of 16/826,098
Claim 1 of 16/743,777
A system for crowd navigation of a host vehicle among a plurality of agents, comprising:
A system for crowd navigation of a host vehicle comprising:
a processor configured to receive sensor data
a processor configured to receive sensor data
a statistical module configured to: 
a statistical module implemented by the processor configured to: 
identify a number of agents in a physical environment based on the sensor data; 
identify a number of agents in a physical environment based on the sensor data; 
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
and determine an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents
determine an objective function based on an intent of the host and a flexibility “of the host, wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal” this limitation is similar to claim 3 of 16/826,098

and a model module configured to: generate a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
Claim 7 of 16/826,098
Claim 7 of 16/743,777
A method for crowd navigation of a host vehicle among a plurality of agents 
A method for crowd navigation, comprising: 
comprising: identifying a number of agents in a physical environment based on sensor data from a host
identifying a number of agents in a physical environment based on sensor data from a host
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents 
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents
determine an objective function based on an intent of the host and a flexibility “of the host, wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal” this limitation is similar to claim 9 of 16/826,098

generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
Claim 14 of 16/826,098
Claim 14 of 16/743,777
A non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation of a host vehicle among a plurality of agents, the method comprising: 
A non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation, the method comprising: 
identifying a number of agents in a physical environment based on sensor data received from a host
identifying a number of agents in a physical environment based on sensor data received from a host
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents 
determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents
determine an objective function based on an intent of the host and a flexibility “of the host, wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal” this limitation is similar to claim 16 of 16/826,098

generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.


These are the corresponding dependent claims:
16/826,098 dependent claims
16/743,777 dependent claims
2- wherein the sensor data is received from a sensor system of the host.
2- wherein the sensor data is received from a sensor system of the host.
3- wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
Same as in claim 1
4- wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
	
4- wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.


5- wherein the model module is further configured to perform optimal shaping to determine a subset of agents of the number 



implemented by the processor is further configured to perform optimal shaping to determine a subset of 

6- wherein the host is a robot, and wherein agents of the number of agents are humans.
8-wherein the sensor data is received from a sensor system of the host.
8-wherein the sensor data is received from a sensor system of the host.
9-wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
Same as in claim 7  
10-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
10-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.	
11-performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
11- performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
12-wherein the host is a robot, and wherein agents of the number of agents are humans.
12-wherein the host is a robot, and wherein agents of the number of agents are humans.
13-wherein the intent is based on collision avoidance of the host, and the flexibility is 


15-wherein the sensor data is received from a sensor system of the host.
16-wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
16-wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
17-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
17-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
18-performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.	
18- performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
19-wherein the host is a robot, and wherein agents of the number of agents are humans.
19-wherein the host is a robot, and wherein agents of the number of agents are humans.
20-wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.
20-wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.

  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

among a plurality of agents comprising: identifying a number of agents in a physical environment based on sensor data from a host calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents and this is being taught by O’Sullivan et al (see at least paragraph “0004” “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.” And also see paragraph “0032” Examiner notes the interpretation for intent and flexibility is interpreted in the reference as the robot avoiding collision and intending to slow, stop or compute the new trajectory. “robots are widely used in a wide variety of environments including public environments where the robots may need to interact with or at least safely navigate through or nearby to humans. Human behavior is complex, which makes it difficult to accurately predict what any particular person will do in the future” and “For example, the obstacle sensors 134 may provide data to the robot controller 140 indicating that a stationary obstacle or entity 110 has moved within the robot's predefined proxemic distance (e.g., within 1 to 3 feet or the like from the robot 130 in the robot's current travel path or trajectory 176), and the robot controller 140 may respond to avoid a collision (e.g., stop, slow down, compute a new trajectory 176, and so on) with signals sent to the drive system 138 to modify its travel in a safe manner.”).
It would have been obvious to combine O’Sullivan to the claims of application: 16/743,777 in order to detect by the robot a plurality of agents around so as to not collide with any of the agents and cause the robot to be flexible to stop, slow down and overtake the agent in order for the robot to easily maneuver around obstacles. 
Same rejection applied for claims 7 and 14.

Claim 1 of 16/826,098
Claim 1 of 17/065,293
A system for crowd navigation of a host vehicle among a plurality of agents, comprising:
A system for crowd navigation of a host vehicle comprising:
a processor configured to receive sensor data
a processor configured to receive sensor data
a statistical module configured to: 
a statistical module configured to: 
identify a number of agents in a physical environment based on the sensor data; 
identify a number of agents in a physical environment based on the sensor data; 
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
and determine an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents
determine an objective function based on an intent and a flexibility

and a model module configured to: generate a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
Claim 7 of 16/826,098
Claim 7 of 17/065,293
A method for crowd navigation of a host vehicle among a plurality of agents 
A method for crowd navigation, comprising: 
comprising: identifying a number of agents in a physical environment based on sensor data from a host
identifying a number of agents in a physical environment based on sensor data from a host
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents 
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents
determining an objective function based on an intent and a flexibility
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
Claim 14 of 16/826,098
Claim 14 of 17/065,293
host vehicle among a plurality of agents, the method comprising: 
A non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation, the method comprising: 
identifying a number of agents in a physical environment based on sensor data received from a host
identifying a number of agents in a physical environment based on sensor data received from a host
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents 
determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents
determining an objective function based on an intent and a flexibility
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.


These are the corresponding dependent claims:
16/826,098 dependent claims
17/065,293 dependent claims

2- wherein the sensor data is received from a sensor system of the host.
3- wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
3- wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
4- wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
	
4- wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.


5- wherein the model module is further configured to perform optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.



5- wherein the model module is further configured to perform optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
6- wherein the host is a robot, and wherein agents of the number of agents are humans.
6- wherein the host is a robot, and wherein agents of the number of agents are humans.
8-wherein the sensor data is received from a sensor system of the host.
8-wherein the sensor data is received from a sensor system of the host.
9-wherein the intent is based on a goal of the host, and wherein the flexibility is based on a 


10-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.	
11-performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
11-performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
12-wherein the host is a robot, and wherein agents of the number of agents are humans.
12-wherein the host is a robot, and wherein agents of the number of agents are humans.
13-wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.	
13-wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.
15-wherein the sensor data is received from a sensor system of the host.
15-wherein the sensor data is received from a sensor system of the host.
16-wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
16-wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
17-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
17-wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.

18-performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
19-wherein the host is a robot, and wherein agents of the number of agents are humans.
19-wherein the host is a robot, and wherein agents of the number of agents are humans.
20-wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.
20-wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As shown above the difference between claim 1 in application 16/826,098 than ‘293 is “A method for crowd navigation of a host vehicle among a plurality of agents comprising: identifying a number of agents in a physical environment based on sensor data from a host calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents” and this is being taught by O’Sullivan et al (see at least paragraph “0004” “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.” And also see paragraph “0032” Examiner notes the interpretation for intent and flexibility is interpreted in the reference as the robot avoiding collision and intending to slow, stop or compute the new trajectory. “robots are widely used in a wide variety of environments including public environments 
It would have been obvious to combine O’Sullivan to the claims of application: 16/743,777 in order to detect by the robot a plurality of agents around so as to not collide with any of the agents and cause the robot to be flexible to stop, slow down and overtake the agent in order for the robot to easily maneuver around obstacles. 
Same rejection applied for claims 7 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Regarding claim 1, O’Sullivan discloses a system for crowd navigation of a host vehicle among a plurality of agents (see O’Sullivan paragraphs “0002”, “0004” and “0023” “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.”),
comprising: a processor configured to receive sensor data (see O’Sullivan paragraphs “0031-0032” “The system 100 includes entity tracking sensors/equipment 120 that functions to sense the presence and to track movement of each of the mobile entities 112 in the space 104 (and, typically, to collect other data such as height on each entity 110), and the tracking equipment 120 transmits collected entity data 124 to the robot 130 for processing (and/or to the offboard robot controller 190 for processing)”),
a statistical module configured to (see O’Sullivan paragraphs “0002”, “0004”, “0023” and “0070-0071” “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.” and “Then, the inventors ran the motion planner while setting the classification automatically to three static values, as one would be required to do in previous motion planners. In the second test, the c was set to 0.2, which assumes that every human is unlikely to block the robot. In a third test, c was set to 0.5, the default value, and, finally, in a fourth test, c was set to 0.8, which assumes that every human is more likely to block the robot.”),
identify a number of agents in a physical environment based on the sensor data (see O’Sullivan paragraphs “0023” and “0029” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) 
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents (see O’Sullivan paragraphs “0023”, “0029” and “0038” regarding a robot using the Gaussian process to shape the humans around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)”),
determine an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents (see O’Sullivan paragraphs “0004”, “0006”, “0023”, “0029” and “0038” Examiner notes the interpretation for intent and flexibility is interpreted in the reference as the robot avoiding collision and intending to slow, stop or compute the new trajectory. As the objective is to reach a path for the robot that shapes the humans by using sensors around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans in order to navigate safely through the workspace “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.” and “robots are widely used in a wide variety of environments including public environments where 
a model module configured to: generate a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment (see O’Sullivan paragraphs “0023”, “0029”, “0038” and “0064” regarding a robot using sensor to detect the human curves and classify the human shape (covex configuration i.e. ) as shown in figures 6-7 and distance between robot and humans using the Gaussian process by applying the path that the robot wants to reach and also to shape the humans around in order to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)”).

Regarding claim 2, O’Sullivan discloses wherein the sensor data is received from a sensor system of the host (see O’Sullivan paragraphs “0023”, “0029” and “0031” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will 

Regarding claim 3, O’Sullivan discloses wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal (see O’Sullivan abstract and paragraphs “0024” and “0068” regarding as shown in figures 2 navigating a robot through a space or workspace that may include a few humans or may be even be very crowded with humans and the robot will deviate if the robot detect the human will block the path trajectory for continuing moving of the robot without colliding with one of the humans. So as to continue the movement of the robot without any stop and without colliding any of the humans/objects. “The approach described uses an off-line learning phase based on real (i.e., previously determined/measured) trajectories of a robot and humans captured in a communal or public space. The classifier is trained to detect when a person (or “tracked (or identified) entity” such as a sentient being like a human) in the workspace (or within a predefined 

Regarding claim 4, O’Sullivan discloses wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function (see O’Sullivan paragraphs “0004”, “0038” and “0053” regarding the objective of the robot is to reach to a certain destination as the robot detect the humans being in the surrounding using Gaussian process which depends on the covariance function and by using sensors around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans in order to navigate safely through the workspace “Therefore, the selection of the covariance function k(x1, x2) is important for the Gaussian process, while the mean function is usually ignored and defined as a zero function without loss of generality. The details of the covariance function selections and the computation of the outputs for classification (e.g., classifier outputs) and regression are provided below.” and “robots are widely used in a wide variety of environments including public environments where the robots may need to interact with or at least safely navigate 

Regarding claim 5, O’Sullivan discloses wherein the model module is further configured to perform optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents (see O’Sullivan paragraphs “0013-0014”, “0023-0024”, “0029”, “0038” and “0064” regarding a robot using sensor to detect the human curves (covex configuration i.e. ) as shown in figures 6-7 and distance between robot and humans using the Gaussian process to shape the humans around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) pedestrian density; (iii) number of children present; and (iv) the presence (or absence) of parents/adults. The planning phase selected the next destination for the robot that had the lowest probability of abuse as either the current next destination, a random location, or the current position of nearby adults (e.g., the parents of the potentially abusive children), and, hence, this planning approach acted in general to avoid all children in a crowded space. In contrast, the inventors' human-intention classifier does not assume that all children abuse a robot or that only children 

Regarding claim 6, O’Sullivan discloses wherein the host is a robot, and wherein agents of the number of agents are humans (see O’Sullivan abstract and paragraphs “0013-0014”, “0023-0024” and “0029”).

Regarding claim 7, O’Sullivan discloses a method for crowd navigation among a plurality of agents (see O’Sullivan paragraphs “0002”, “0004” and “0023” “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.”),
comprising: identifying a number of agents in a physical environment based on sensor data from a host (see O’Sullivan paragraphs “0023” and “0029” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) pedestrian density; (iii) number of children present; and (iv) the presence (or absence) of parents/adults. The planning phase selected the next destination for the robot that had the lowest probability of abuse as either the current next destination, a random location, or the current position of nearby adults (e.g., the 
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents (see O’Sullivan paragraphs “0023”, “0029” and “0038” regarding a robot using the Gaussian process to shape the humans around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)”),
determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents (see O’Sullivan paragraphs “0004”, “0006”, “0023”, “0029” and “0038” Examiner notes the interpretation for intent and flexibility is interpreted in the reference as the robot avoiding collision and intending to slow, stop or compute the new trajectory. As the objective is to reach a path for the robot that shapes the humans by using sensors around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans in order to navigate safely through the workspace “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.” and “robots are widely used in a wide variety of environments including public environments where the robots may need to interact with or at least safely navigate through or nearby to humans. Human behavior is complex, which makes it difficult to accurately predict what any particular person will do in the future” and via paragraph “0032” “For example, the obstacle sensors 134 may provide data to the robot controller 140 indicating that a 
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment (see O’Sullivan paragraphs “0023”, “0029”, “0038” and “0064” regarding a robot using sensor to detect the human curves and classify the human shape (covex configuration i.e. ) as shown in figures 6-7 and distance between robot and humans using the Gaussian process by applying the path that the robot wants to reach and also to shape the humans around in order to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)”).

Regarding claim 8, O’Sullivan discloses wherein the sensor data is received from a sensor system of the host (see O’Sullivan paragraphs “0023”, “0029” and “0031” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) pedestrian density; (iii) number of children present; and (iv) the presence (or absence) of parents/adults. The planning phase selected the next 
Regarding claim 9, O’Sullivan discloses wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal (see O’Sullivan abstract and paragraphs “0024” and “0068” regarding as shown in figures 2 navigating a robot through a space or workspace that may include a few humans or may be even be very crowded with humans and the robot will deviate if the robot detect the human will block the path trajectory for continuing moving of the robot without colliding with one of the humans. So as to continue the movement of the robot without any stop and without colliding any of the humans/objects. “The approach described uses an off-line learning phase based on real (i.e., previously determined/measured) trajectories of a robot and humans captured in a communal or public space. The classifier is trained to detect when a person (or “tracked (or identified) entity” such as a sentient being like a human) in the workspace (or within a predefined radius about the current location of the robot) intends to interact with or obstruct (i.e., “block”) the robot…... Based on these predictions, the motion planner generates safe and efficient robot behaviors (e.g., efficient navigation paths or trajectories in a workspace from a current location to a goal destination or location, an interaction behavior between the robot and an approaching human, or the like)” and “With regard to 

Regarding claim 10, O’Sullivan discloses wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function (see O’Sullivan paragraphs “0004”, “0038” and “0053” regarding the objective of the robot is to reach to a certain destination as the robot detect the humans being in the surrounding using Gaussian process which depends on the covariance function and by using sensors around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans in order to navigate safely through the workspace “Therefore, the selection of the covariance function k(x1, x2) is important for the Gaussian process, while the mean function is usually ignored and defined as a zero function without loss of generality. The details of the covariance function selections and the computation of the outputs for classification (e.g., classifier outputs) and regression are provided below.” and “robots are widely used in a wide variety of environments including public environments where the robots may need to interact with or at least safely navigate through or nearby to humans. Human behavior is complex, which makes it difficult to accurately predict what any particular person will do in the future”).

Regarding claim 11, O’Sullivan discloses performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the 

Regarding claim 12, O’Sullivan discloses wherein the host is a robot, and wherein agents of the number of agents are humans. (see O’Sullivan abstract and paragraphs “0013-0014”, “0023-0024” and “0029”).

Regarding claim 13, O’Sullivan discloses wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path (see O’Sullivan abstract and paragraphs “0006”, “0013-0014”, “0023-0024” and “0029” “In such “crowded” environments, robots will be required to be aware of multiple humans on an ongoing basis in order to navigate safely through the workspace (e.g., the park or street). Several prior works have modelled the more crowded situation by considering humans in the workspace to be dynamic obstacles that the robot needs to avoid (e.g., all small children will abuse the robot so as to block its travel and should be avoided).”).

Regarding claim 14, O’Sullivan discloses non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation of a host vehicle among a plurality of agents (see O’Sullivan paragraphs “0002”, “0004”, “0010” and “0023” “navigating a robot through a space (or “workspace”) that may include a few humans or may be even be very crowded with humans.”),
the method comprising: identifying a number of agents in a physical environment based on sensor data received from a host (see O’Sullivan paragraphs “0023” and “0029” “a safe 
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents (see O’Sullivan paragraphs “0023”, “0029” and “0038” regarding a robot using the Gaussian process to shape the humans around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)”),
determining an objective function based on an intent and a flexibility for the host and at least two agent of the plurality of agents (see O’Sullivan paragraphs “0004”, “0006”, “0023”, “0029” and “0038” Examiner notes the interpretation for intent and flexibility is interpreted in the reference as the robot avoiding collision and intending to slow, stop or compute the new trajectory. As the objective is to reach a path for the robot that shapes the humans by using sensors around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans in order to navigate 
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment (see O’Sullivan paragraphs “0023”, “0029”, “0038” and “0064” regarding a robot using sensor to detect the human curves and classify the human shape (covex configuration i.e. ) as shown in figures 6-7 and distance between robot and humans using the Gaussian process by applying the path that the robot wants to reach and also to shape the humans around in order to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)”).
 wherein the sensor data is received from a sensor system of the host (see O’Sullivan paragraphs “0023”, “0029” and “0031” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) pedestrian density; (iii) number of children present; and (iv) the presence (or absence) of parents/adults. The planning phase selected the next destination for the robot that had the lowest probability of abuse as either the current next destination, a random location, or the current position of nearby adults (e.g., the parents of the potentially abusive children), and, hence, this planning approach acted in general to avoid all children in a crowded space.” And “The system 100 includes entity tracking sensors/equipment 120 that functions to sense the presence and to track movement of each of the mobile entities 112 in the space 104 (and, typically, to collect other data such as height on each entity 110), and the tracking equipment 120 transmits collected entity data 124 to the robot 130 for processing (and/or to the offboard robot controller 190 for processing).”).

Regarding claim 16, O’Sullivan discloses wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal (see O’Sullivan abstract and paragraphs “0024” and “0068” regarding as shown in figures 2 navigating a robot through a space or workspace that may include a few humans or may be even be very crowded with humans and the robot will deviate if the robot detect the human will block the path trajectory for continuing moving of the robot without colliding with one of the humans. So as to continue the movement of the robot without any stop and without colliding any of the humans/objects. “The approach described uses an off-line learning phase based on real (i.e., previously 

Regarding claim 17, O’Sullivan discloses wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function (see O’Sullivan paragraphs “0004”, “0038” and “0053” regarding the objective of the robot is to reach to a certain destination as the robot detect the humans being in the surrounding using Gaussian process which depends on the covariance function and by using sensors around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans in order to navigate safely through the workspace “Therefore, the selection of the covariance function k(x1, x2) is important for the Gaussian process, while the mean function is usually ignored and defined as a zero function without loss of generality. The details of the covariance function selections and the computation of the 

Regarding claim 18, O’Sullivan discloses performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents (see O’Sullivan paragraphs “0013-0014”, “0023-0024”, “0029”, “0038” and “0064” regarding a robot using sensor to detect the human curves (covex configuration i.e. ) as shown in figures 6-7 and distance between robot and humans using the Gaussian process to shape the humans around to detect if they will block the path trajectory or no for continuing moving without colliding with one of the humans “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x1, x2)” “a safe robot path was generated by assuming that every unaccompanied child in the crowd will perform abusive behaviors towards the robot (e.g., block its path). Particularly, children were identified by height, and the probability of abuse was calculated using the following features: (i) interaction time; (ii) pedestrian density; (iii) number of children present; and (iv) the presence (or absence) of parents/adults. The planning phase selected the next destination for the robot that had the lowest probability of abuse as either the current next destination, a random location, or the current position of nearby adults (e.g., the parents of the potentially abusive 

Regarding claim 19, O’Sullivan discloses wherein the host is a robot, and wherein agents of the number of agents are humans (see O’Sullivan abstract and paragraphs “0013-0014”, “0023-0024” and “0029”).

Regarding claim 20, O’Sullivan discloses wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path (see O’Sullivan abstract and paragraphs “0006”, “0013-0014”, “0023-0024” and “0029” “In such “crowded” environments, robots will be required to be aware of multiple humans on an ongoing basis in order to navigate safely through the workspace (e.g., the park or street). Several prior works have modelled the more crowded situation by considering humans in the workspace to be dynamic obstacles that the robot needs to avoid (e.g., all small children will abuse the robot so as to block its travel and should be avoided).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664